Citation Nr: 1428404	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-48 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of a cervical fracture (neck disability) with associated radiculopathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not manifested by forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.

2.  The evidence of record demonstrates that the Veteran has exhibited symptoms of no more than mild, incomplete paralysis of the bilateral upper extremities. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for residuals of a cervical fracture with associated radiculopathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293 (2001), 5235-5243, 8515, 8516, 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

When determining the severity of musculoskeletal disabilities, such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Here, the Veteran has also claimed that residuals of a cervical fracture with associated radiculopathy of the left upper extremity are more severe than his current evaluation of 40 percent would indicate.  

Importantly, the Board notes that the rating criteria used to evaluate disorders of the cervical spine have changed from the time of his prior rating.  Prior to September 23, 2002, his current rating of 40 percent was warranted for recurring attacks of severe intervertebral disc syndrome with only intermittent relief per Diagnostic Code 5293 (2001).  As such, the Veteran's associated neurological disorder was incorporated into that rating.  

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  

Under these revised regulations, spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine unless intervertebral disc syndrome is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire cervical spine........................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine...............................................................30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..........................................20




Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2013).

Neurological disorders of the upper and lower extremities are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  Diagnostic Code 8515 addresses the median nerve, which allows for ratings of 10, 30, and 50 percent for mild, moderate, and severe incomplete paralysis of the major extremity, respectively.

Under Diagnostic Code 8616, which addresses involvement of the ulnar nerve, 10, 20, and 30 percent evaluations are assigned where there is mild, moderate, and severe incomplete paralysis of the ulnar nerve of the minor extremity, respectively, with 10, 30, and 40 percent evaluations assigned to the major extremity.  In this case, the Veteran's left upper extremity is his major extremity.

Diagnostic Code 8520, which encompasses the sciatic nerve, indicates that the assignment of 10, 20, and 40 percent ratings are appropriate for mild, moderate, and moderately severe incomplete paralysis, respectively.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2013).

Turning to the medical evidence of record, a December 2008 CT scan demonstrated status post spinal fusion between C6-T1, degenerative changes at the C5-6 level with bilateral foraminal narrowing (severe on the right side), posterior osteophytosis, and degenerative changes at other levels with left-sided foraminal narrowing.

A private report from December 2008 indicated a constant, sharp, shooting pain in the neck.  He denied numbness or tingling or upper extremity pain.  He did report some mild tingling in the left hand when driving long distances.  His right shoulder ached periodically.

The Veteran was afforded a VA examination in conjunction with his claim in February 2009.  At that time, he reported constant pain through the entire cervical spine, radiating toward the posterior aspect of the right shoulder, as well as stiffness and weakness.  He indicated that the pain was sharp and shooting, with an intensity of 6/10.  He also noted daily flare-ups which increased his pain to 8/10.  He denied any additional limitation in motion or functional impairment during flare-ups.  Also noted was weakness and mild numbness in the left hand (fingertips of the 3rd, 4th, and 5th fingers).  He denied experiencing pain, fatigue, or functional loss of the left hand.  It was noted that the nerves most likely contributing to his left hand symptoms were the ulnar or median.  He used a soft cervical collar to ease his symptoms.  He denied any difficulty with ambulation.  He also denied experiencing any incapacitating episodes over the prior year.

On examination, the Veteran held a rigid posture of the upper extremities.  There was no swelling, erythema, atrophy, tenderness, or spasm.  Forward flexion was to  19 degrees, with pain at 17 degrees.  Extension was to 11 degrees (with pain at 11 degrees), left lateral flexion was to 8 degrees, right lateral flexion was to 10 degrees, left lateral rotation was to 19 degrees, and right lateral rotation was to 36 degrees (with pain beginning at the end of each range).  After three repetitive tests, there was no additional limitation of functional impairment.  There was no objective evidence of painful motion.  Muscle tone and strength were normal.

The right upper extremity was normal.  Muscle wasting and atrophy were not present, and no joints were affected other than the neck.  Examination of the left upper extremity revealed decreased sensation within the distal tips of the 3rd, 4th, and 5th fingers.  Motor function was normal.  Ultimately, the Veteran was diagnosed with a cervical fracture, C6-7, with radiculopathy, right shoulder.

While the Board has reviewed additional private and VA treatment reports, there is no medical evidence of record which demonstrates objective findings more severe than those noted above.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that the weight of the evidence is against the grant of an evaluation in excess of 40 percent for residuals of a cervical fracture with associated radiculopathy.  Regarding his cervical spine, the Veteran's forward flexion was greater than 15 degrees (17 degrees with pain), and his combined range of motion was not greater than 170 degrees (103 degrees).  At no time was there evidence of flexion less than 15 degrees, or favorable or unfavorable ankylosis of the cervical spine, which is necessary to meet the criteria for a rating in excess of 20 percent per the General Rating Formula for Diseases and Injures of the Spine.  There was no additional pain or functional loss following repetitive testing.  Moreover, the Veteran denied incapacitating episodes over the prior year, so a higher rating is not warranted based upon IVDS.

The Board has considered whether additional ratings for radiculopathy, under any applicable neurological code, might afford the Veteran a higher percentage when paired with his present cervical symptomatology.  As to his left hand, testing revealed decreased sensation with normal motor function, without pain, and with no functional loss.  

Based on these findings, the Board finds that no more than mild incomplete paralysis is present, which would warrant a rating of 10 percent, but no higher.

Regarding the right shoulder, objective findings were normal on examination in February 2009, with no joint affected aside from the neck.  Again, taking the Veteran's complaints into account, the Board finds that these symptoms would warrant a mild rating under applicable neurological codes, for an evaluation of 10 percent.  However, the medical evidence of record does not support a finding in excess of 10 percent for either upper extremity.

As such, were the Board to assign separate ratings of 10 percent for a right upper extremity disability, 10 percent for a left upper extremity disability, and 20 percent for a disability of the cervical spine, these new ratings would combine for a total disability rating of 40 percent per 38 C.F.R. § 4.25, Table I.  Therefore, a combined evaluation would not exceed the Veteran's current disability rating, and a higher rating for the Veteran's cervical disability with associated radiculopathy is not warranted at this time.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing numbness and pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

In this regard, it is important for the Veteran to understand that without consideration of his complaints, the current findings could not be justified.  For example, in check-up in September 1999, the Veteran was in "no acute distress", with only a slight problem associated with the neck range-of-motion.  While the Veteran clearly has problems with his neck, these problems are clearly considered within the context of the 40% evaluation, indicating, very generally, a 40% reduction in the ability to function in the workforce.  In this regard, the Board finds that TDIU (unemployablity) has not been raised by the record.

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's fracture residuals, the Board finds that symptoms (and functional impairment) for his disability are encompassed by the currently-assigned schedular rating.  As such, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  See Thun.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in January 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) , as stated above.  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private records.  The Veteran also submitted statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded a VA medical examination in February 2009.  The examiner, a medical professional, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for the claim on appeal.  The examiner provided the Board with sufficient information to rate his disability.  Importantly, the June 2014 Brief filed by the Veteran's representative did not indicate that the Veteran's symptoms has worsened since 2009, or that the examination conducted was in any way inadequate.  Therefore, the Board finds that the examination of record is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   


ORDER

Entitlement to an evaluation in excess of 40 percent for residuals of a cervical fracture with associated radiculopathy of the left upper extremity is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


